Citation Nr: 0804788	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for head injury and spinal 
cord injury secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a central office hearing in Washington, DC.  A 
transcript of this hearing has been made part of the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    
Under the VCAA, upon receipt of an application for benefits, 
VA is required to notify the veteran of, among other things, 
what evidence is necessary to substantiate that claim.  When 
a veteran has filed multiple claims, VA must provide notice 
to a veteran with respect to each claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Failure to specifically 
notify a veteran with respect to each claim is presumed to be 
prejudicial error.  Id.    

Here, the RO provided VCAA notice in a letter dated in May 
2003, however, that letter was deficient and the case must be 
remanded for further development.  In that letter, the RO 
failed to explain what the evidence needed to show to 
establish entitlement to service connection as secondary to a 
service-connected disability.  Moreover, in that letter the 
RO failed to specifically reference the claim presently on 
appeal.  Id.  

The Board has reviewed the entire record, but finds no other 
correspondence that can be construed to satisfy the VCAA 
notice requirements.  Although the record includes 
correspondence dated in December 2003 in which the RO 
referenced the claimed disability presently on appeal, this 
letter was seeking clarification of the disabilities claimed.  
Nowhere in this letter did the RO reference the VCAA or 
otherwise provide proper notice for developing the claim.  
The case must be remanded for proper notification.

VA is also required to assist the veteran in obtaining 
medical records from both VA and non-VA facilities.  38 
C.F.R. § 3.159(c), (d) (2007).  It is the veteran's 
contention that his claimed disability began in November 2001 
and that he was initially treated at Crisp Regional Hospital 
and then the VA Medical Center (VAMC) Dublin, Georgia for 
this disability.  In February 2004, the veteran requested 
that VA obtain records of this treatment on his behalf.  The 
veteran provided the appropriate documentation authorizing 
Crisp Regional Hospital to release medical records to VA.  
The Board has found no evidence in the claims file that the 
RO has made any attempts to obtain either the Dublin VAMC or 
the Crisp Regional Hospital records on the veteran's behalf.  
On remand, the agency of original jurisdiction must take 
steps necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with appropriate 
notice pursuant to the VCAA and 38 C.F.R. 
§ 3.310 for his claim of entitlement to 
service connection for head injury and 
spinal cord injury secondary to service-
connected PTSD.  

2.  Obtain the veteran's records from 
Crisp Regional Hospital from November 2001 
to December 2001 as they relate to head 
trauma.  In the event that these records 
are unavailable, a negative response from 
that facility should be made part of the 
claims file.  All attempts to obtain these 
records must be recorded in the claims 
file.

3.  Obtain the veteran's in-patient 
treatment records from VAMC Dublin, 
Georgia from December 2001 to January 
2002.

4.  Schedule the veteran for a VA 
examination. The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  The 
examiner must review the March 2007 VA 
neurological examination prior to 
examining the veteran. Any indicated tests 
and studies should be accomplished.  Based 
on a review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that the 
claimed head and spinal cord injury is 
proximately due to, the result of, or 
aggravated by the service-connected PTSD.  
The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms. 
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for head 
injury and spinal cord injury secondary to 
service-connected PTSD should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



